DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim claims:

“the boom is luffed up to adopt a working posture while the wire rope is unwound to prevent the hook from being hoisted”, see last two lines of the claim.

This limitation renders the claim indefinite because the limitation is unclear as to what claimed structure is conducting these functions.  What claimed structure is conducting these functions?  Is the crane operator conducting these functions while the crane operator operates the crane?  For this office action, this limitation will be considered as claiming either 1) a crane operator conducting these functions, or 2) a control system conducting these functions. 
 
Regarding claim 2, this claim claims:

“wherein a luffing-up speed of the boom is changed in accordance with a manipulation amount of the winding manipulation tool manipulated by an operator.”, see lines 2-3.

This limitation renders the claim indefinite because the limitation is unclear as to what claimed structure is conducting the function of changing the luffing-up speed of the boom.  What claimed structure is conducting the function of changing the luffing-up speed of the boom?  Is the crane operator conducting this function while the crane operator operates the crane?  For this office action, this limitation will be considered as claiming either 1) a crane operator conducting this function, or 2) a control system conducting this function. 

Regarding claim 3, this claim claims: 

“wherein a luffing-up speed of the boom is maintained constant regardless of a manipulation amount of the winding manipulation tool manipulated by an operator.”, see lines 2-3.

This limitation renders the claim indefinite because the limitation is unclear as to what claimed structure is conducting the function of maintaining the luffing-up speed of the boom constant.  What claimed structure is conducting the function of maintaining the luffing-up speed of the boom constant?  Is the crane operator conducting this function while the crane operator operates the crane?  For this office action, this limitation will be considered as claiming either 1) a crane operator conducting this function, or 2) a control system conducting this function. 

Regarding claim 4, this claim claims: 



This limitation renders the claim indefinite because the limitation is unclear as to what claimed structure is conducting these functions.  What claimed structure is conducting these functions?  Is the crane operator conducting these functions while the crane operator operates the crane?  For this office action, this limitation will be considered as claiming either 1) a crane operator conducting these functions, or 2) a control system conducting these functions. 

Regarding claim 5, this claim claims: 

“the boom is luffed down to adopt a traveling posture while the wire rope is wound to prevent the wire rope from slackening”, see last two lines of the claim.

This limitation renders the claim indefinite because the limitation is unclear as to what claimed structure is conducting these functions.  What claimed structure is conducting these functions?  Is the crane operator conducting these functions while the crane operator operates the crane?  For this office action, this limitation will be considered as claiming either 1) a crane operator conducting these functions, or 2) a control system conducting these functions. 

Regarding claim 6, this claim claims: 

“wherein a luffing-down speed of the boom is changed in accordance with a manipulation amount of the winding manipulation tool manipulated by an operator”, see lines 2-3.

This limitation renders the claim indefinite because the limitation is unclear as to what claimed structure is conducting the function of changing the luffing-down speed of the boom.  What claimed structure is 

Regarding claim 7, this claim claims: 

“wherein a luffing-down speed of the boom is maintained constant regardless of a manipulation amount of the winding manipulation tool manipulated by an operator”, see lines 2-3.

This limitation renders the claim indefinite because the limitation is unclear as to what claimed structure is conducting the function of maintaining the luffing-down speed of the boom constant.  What claimed structure is conducting the function of maintaining the luffing-down speed of the boom constant?  Is the crane operator conducting this function while the crane operator operates the crane?  For this office action, this limitation will be considered as claiming either 1) a crane operator conducting this function, or 2) a control system conducting this function. 

Regarding claim 8, this claim claims: 

“wherein when the boom is luffed down to a predetermined angle, winding operation of the winch for winding the wire rope stops at a same time as luffing-down operation of the boom stops”, see lines 2-5.

This limitation renders the claim indefinite because the limitation is unclear as to what claimed structure is conducting these functions.  What claimed structure is conducting these functions?  Is the crane operator conducting these functions while the crane operator operates the crane?  For this office action, this limitation will be considered as claiming either 1) a crane operator conducting these functions, or 2) a control system conducting these functions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (JP 2011/190069 A).
Regarding claim 1, Sasaki discloses 

A crane (1, see figure 2) provided with a boom (14), a wire rope (16), a winch (not shown, see paragraph 0020 of provided machine translation), and a hook (17), the boom being capable of being luffed up and down (see figure 2 and figure 3B), extended (see figure 2), and retracted (see figure 3B), the wire rope being configured to hang from the boom (see figure 2), the winch being configured to wind or unwind the wire rope (see paragraph 0049 of provided machine translation), the hook being configured to be raised or lowered by the wire rope wound or unwound (see paragraph 0020 of provided machine translation), the crane comprising:

a winding manipulation tool (considered the lever, button, or switch that makes the winch wind and unwind the wire rope 16, also see paragraph 0049 of provided machine translation) that allows giving an instruction (to wind and unwind the wire rope) on an operating state of the winch (such as winding and unwinding of the wire rope by the winch); and

that allows giving an instruction for switchover of a control mode for manipulation of the winding manipulation tool, wherein,

when the switch is set to an “ON” state (considered when the crane is turned on) and the winding manipulation tool is manipulated to one side (to make the winch unwind the wire rope 16) in a traveling posture (see figure 3B) in which the hook is placed in a predetermined place (see figure 3B) and the boom is luffed down (see figure 3B), the boom is luffed up to adopt a working posture while the wire rope is unwound to prevent the hook from being hoisted (The crane operator sets this posture of the crane by operating the extension of the boom cylinder 15 to luff up the boom, and operating the winch to unwind the wire rope).  Also, see figures 5-6.

Regarding claim 2, Sasaki further shows wherein a luffing-up speed of the boom is changed in accordance with a manipulation amount of the winding manipulation tool manipulated by an operator (as the crane operator changes the luffing-up speed of the boom when moving the crane from the traveling posture to the working posture).
Regarding claim 3, Sasaki further shows wherein a luffing-up speed of the boom is maintained constant regardless of a manipulation amount of the winding manipulation tool manipulated by an operator (as the crane operator maintains a constant luffing-up speed of the boom when moving the crane from the traveling posture to the working posture).
Regarding claim 4, Sasaki further shows wherein, when the boom is luffed up to a predetermined angle, unwinding operation of the winch for unwinding the wire rope stops at a same time as luffing-up operation of the boom stops (as the crane operator stops unwinding of the winch at the same time as the crane operator stops luffing-up operation of the boom, when the operator has determined that the boom has been luffed up to a predetermined angle).
Regarding claim 9, Sasaki further shows



Regarding claim 5, Sasaki discloses 

A crane (1, see figure 2) provided with a boom (14), a wire rope (16), a winch (not shown, see paragraph 0020 of provided machine translation), and a hook (17), the boom being capable of being luffed up and down (see figure 2 and figure 3B), extended (see figure 2), and retracted (see figure 3B), the wire rope being configured to hang from the boom (see figure 2), the winch being configured to wind or unwind the wire rope (see paragraph 0049 of provided machine translation), the hook being configured to be raised or lowered by the wire rope wound or unwound (see paragraph 0020 of provided machine translation), the crane comprising:

a winding manipulation tool (considered the lever, button, or switch that makes the winch wind and unwind the wire rope 16, also see paragraph 0049 of provided machine translation) that allows giving an instruction (to wind and unwind the wire rope) on an operating state of the winch (such as winding and unwinding of the wire rope by the winch); and

that allows giving an instruction for switchover of a control mode for manipulation of the winding manipulation tool, wherein,

when the switch is set to an “ON” state (considered when the crane is turned on) and the winding manipulation tool is manipulated to an other side (to make the winch wind the wire rope 16) in a working posture (see figure 2) in which the hook is placed in a predetermined place (see figure 3B) and the boom is luffed up (see figure 2), the boom is luffed down to adopt a traveling posture while the wire rope is wound to prevent the wire rope from slackening (The crane operator sets this posture of the crane by operating the retraction of the boom cylinder 15 to luff down the boom, and operating the winch to wind the wire rope).  Also, see figures 5-6.

Regarding claim 6, Sasaki further shows wherein a luffing-down speed of the boom is changed in accordance with a manipulation amount of the winding manipulation tool manipulated by an operator (as the crane operator changes the luffing-down speed of the boom when moving the crane from the working posture to the traveling posture).
Regarding claim 7, Sasaki further shows wherein a luffing-down speed of the boom is maintained constant regardless of a manipulation amount of the winding manipulation tool manipulated by an operator (as the crane operator maintains a constant luffing-down speed of the boom when moving the crane from the working posture to the traveling posture).
Regarding claim 8, Sasaki further shows wherein when the boom is luffed down to a predetermined angle, winding operation of the winch for winding the wire rope stops at a same time as luffing-down operation of the boom stops (as the crane operator stops winding of the winch at the same time as the crane operator stops luffing-down operation of the boom, when the operator has determined that the boom has been luffed down to a predetermined angle).
Regarding claim 10, Sasaki further shows



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/